                     Case 4:17-cv-07025-SBA Document 100 Filed 12/07/18 Page 1 of 1




                                         UNITED STATES DISTRICT COURT

                                        NORTHERN DISTRICT OF CALIFORNIA


           STARDOCK SYSTEMS, INC.,                         Case No.4:17-cv-07025-SBA
                           Plaintiff,
                                                           CLERK’S NOTICE VACATING
                      v.                                   HEARING AND TAKING MOTIONS
                                                           UNDER SUBMISSION
           PAUL REICHE III, et al.,
                                                           Re: Dkt. Nos. 76, 82
                           Defendants.



                 YOU ARE HEREBY NOTIFIED that the hearing on the Motion to Dismiss (doc. 76) and

        Motion for Leave to File 4th Amended Complaint (doc. 82) noticed for hearing on December 12,

        2018, at 1:00 pm before the HONORABLE SAUNDRA BROWN ARMSTRONG is vacated and

        the motions are taken under submission. A written ruling shall issue.



        Dated: December 7, 2018
                                                        Susan Y. Soong
                                                        Clerk, United States District Court



                                                        By: ________________________
                                                        Jennifer Ottolini, Deputy Clerk to the
                                                        Honorable SAUNDRA BROWN
                                                        ARMSTRONG
                                                        510-637-3541




Clerk’s-Notice_CRD
rev. June 2018
